DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of Chou et al and Ozturk et al fail to disclose
    1. A method performed by a User Equipment (UE) for small data transmission, the method comprising: receiving, when operating in a Radio Resource Control (RRC)_CONNECTED state, an RRC release message from a Base Station (BS), the RRC release message indicating at least one downlink (DL) Reference Signal (RS), at least one Configured Grant (CG) resource and information indicating an association between the at least one DL RS and the at least one CG resource; transitioning to an RRC_INACTIVE state in response to receiving the RRC release message; initiating an attempt for the small data transmission; measuring the at least one DL RS to obtain a measurement result; selecting, from the at least one CG resource, a particular CG resource for the small data transmission according to the measurement result; determining whether a Timing Advance (TA) value for the particular CG resource is valid for the small data transmission according to (i) an amount of Reference Signal Received Power (RSRP) change of a DL RS associated with the particular CG resource, the DL RS being one of the at least one DL RS, and (ii) whether a TA-related timer is running; and performing the small data transmission on the particular CG resource after determining that the TA value is valid, wherein: the TA-related timer defines a time interval during which the TA value is allowed to be determined as valid; the TA-related timer is configured by a TA-related timer configuration provided by the BS; the TA-related timer is started when the TA value is received; and the at least one CG resource is released when the TA-related timer expires.
   7. A User Equipment (UE) for small data transmission, the UE comprising: a processor; and a memory coupled to the processor, wherein the memory stores at least one computer- executable program that, when executed by the processor, causes the processor to: receive, when operating in a Radio Resource Control (RRC)_CONNECTED state, an RRC release message from a Base Station (BS), the RRC release message indicating at least one downlink (DL) Reference Signal (RS), at least one Configured Grant (CG) resource and information indicating an association between the at least one DL RS and the at least one CG -48-Attorney Docket No.: US83980 resource; transition to an RRC_INACTIVE state in response to receiving the RRC release message; initiate an attempt for the small data transmission; measure the at least one DL RS to obtain a measurement result; select, from the at least one CG resource, a particular CG resource for the small data transmission according to the measurement result; determine whether a Timing Advance (TA) value for the particular CG resource is valid for the small data transmission according to (i) an amount of Reference Signal Received Power (RSRP) change of a DL RS associated with the particular CG resource, the DL RS being one of the at least one DL RS, and (ii) whether a TA-related timer is running; and perform the small data transmission on the particular CG resource after determining that the TA value is valid, wherein: the TA-related timer defines a time interval during which the TA value is allowed to be determined as valid; the TA-related timer is configured by a TA-related timer configuration provided by the BS; the TA-related timer is started when the TA value is received; and the at least one CG resource is released when the TA-related timer expires.
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416